Citation Nr: 0822785	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, claimed as hallux valgus, sesamoiditis, and 
neuroma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to October 
1976, November 2001 to May 2002, June 2002 to February 2003, 
and February 2003 to September 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he first began to experience foot 
pain after he was called to active service in 2001 and was 
required to wear combat boots on a daily basis.  He asserts 
that the boots caused permanent injury to his feet, or, 
alternatively, that they permanently aggravated a condition 
which was previously asymptomatic.  The veteran's 
representative argues that he had a preexisting condition 
which was aggravated by service.  The veteran has submitted 
medical records showing diagnoses of bunions, neuroma, and 
sesamoiditis, as well as a letter from B. F., D.P.M., stating 
that the veteran had bunions for several years that were 
aggravated and complicated by wearing combat boots.  The 
veteran's service medical records (SMRs) note that he 
reported having an operation to remove excess calcium in his 
left ankle in 1978 or 1979.  The conditions for which he is 
now seeking compensation were not noted at his entrance 
physical examination, and his SMRs are otherwise silent for 
foot diseases, injuries, or treatment.  

The veteran is competent to testify as to the symptoms he 
experiences, and he has consistently reported pain in his 
feet beginning at or shortly after the time his active 
service began.  Furthermore, the evidence contains diagnoses 
of foot disabilities and a medical opinion associating the 
veteran's current foot disability with his service.  
Therefore, the Board finds that a VA examination is warranted 
in order to clarify the etiology of the veteran's foot 
condition and to determine whether it increased in severity 
during or because of his military service beyond the natural 
progression of the condition.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 
370, 375 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his bunions, sesamoiditis, and 
neuroma were caused or permanently 
aggravated by military service.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination of both 
feet and provide a diagnosis for any 
pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

a)  Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed foot condition pre-
existed active duty and, if so, was it 
aggravated (worsened) by active duty?

b)  If aggravation is found, does the 
aggravation constitute an increase beyond 
the natural progression of the condition?

c)  If any currently diagnosed foot 
condition is not found to have pre-
existed active duty, is it at least as 
likely as not (50 percent or more 
probability) that the condition began 
during active service or is causally 
linked to any incident of active duty?

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



